DETAILED ACTION
Applicant’s response, filed 20 May 2022, has been fully considered. The Application is in condition for allowance.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 and 12-19 are cancelled.
Claims 27-30 are newly added.
Claims 3-11 and 20-30 are pending.
Claims 3-11 and 20-30 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 Feb. 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The drawings filed 18 Oct. 2017 were accepted in the Office action mailed 25 Aug. 2020.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
35 U.S.C. 112:
The rejection of claims 1-2 under 35 U.S.C. 112(b) in the Office action mailed 21 Dec. 2021 has been withdrawn in view of the cancellation of these claims received 20 May 2022.
The rejection of claims 3-11 and 20-26 under 35 U.S.C. 112(b) in the Office action mailed 21 Dec. 2021 has been withdrawn in view of claim amendments and arguments received 20 May 2022.
The rejection of claim 7 under 35 U.S.C. 112(d) in the Office action mailed 21 Dec. 2021 has been withdrawn in view of claim amendments received 20 May 2022.
35 U.S.C. 101:
Claims 3-11 and 20-30 are not directed to an abstract idea  because the claims are directed to an improvement in methods for estimating gestational age by using methylation profiles obtained by sequencing cell-free DNA from a biological sample of a pregnant female to allow for a more accurate estimation of gestational age during pregnancy, as discussed in the Office action mailed 27 April 2021.
35 U.S.C. 102/103:
The rejection of claims 1-2 under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2014/0080715 A1; Pub. Date: 20 Mar 2014) in view of Bohlin et al. (Prediction of gestational age based on genome-wide differentially methylated regions, 07 Oct. 2016, Genome Biology, 17:207, pg. 1-9), and Gautam et al. (Gestation-Dependent Changes in Human Placental Global DNA, 2011, Mol. Reprod. Dev., 78:150, pg. 1) in the Office action mailed 21 Dec. 2021 has been withdrawn in view of the cancellation of these claims received 20 May 2022.
The rejection of claims 3-11 and 20-26 under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2014/0080715 A1; Pub. Date: 20 Mar 2014) in view of Bohlin et al. (Prediction of gestational age based on genome-wide differentially methylated regions, 07 Oct. 2016, Genome Biology, 17:207, pg. 1-9), and Gautam et al. (Gestation-Dependent Changes in Human Placental Global DNA, 2011, Mol. Reprod. Dev., 78:150, pg. 1) in the Office action mailed 21 Dec. 2021 has been withdrawn in view of claim amendments received 20 May 2022.
Claims 3-11 and 20-30 are free of the art for the reasons discussed in the Office action mailed 14 April 2020. That is, the prior art does not disclose determining that the estimated gestational age does not match another gestational age determined by another technique, and generating an alarm message in response to determining that the gestational ages do not match, as recited in independent claims 3, 20, and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631   

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631